2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 1 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 2 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 3 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 4 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 5 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 6 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 7 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 8 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 9 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 10 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 11 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 12 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 13 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 14 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 15 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 16 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 17 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 18 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 19 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 20 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 21 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 22 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 23 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 24 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 25 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 26 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 27 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 28 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 29 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 30 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 31 of 32
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-2   Page 32 of 32
